*1557JUDGMENT
BILLINGS, District Judge.
Plaintiff has filed his complaint and the defendant appeared by counsel, filed answer to the complaint and, without admitting liability, agrees to the entry of this judgment without contest.
It is, therefore,
ORDERED, ADJUDGED and DECREED that defendant, her agents, servants, employees, and all persons acting or claiming to act in their behalf and interest be, and they hereby are, permanently enjoined and restrained from violating the provisions of the Fair Labor Standards Act, as amended (29 U.S.C. § 201 et seq.), hereinafter referred to as the Act, in any of the following manners;
The defendant shall not, contrary to sections 6 and 15(a)(2) of the Act pay any employees who, in any workweek, are employed in commerce, or in the production of goods for commerce, or in an enterprise engaged in commerce or in the production of goods for commerce, as defined by the Act, wages at rates less than the applicable minimum wage.
Defendant shall not fail to make, keep, and preserve records of employees and of the wages, hours, and other conditions and practices of employment maintained by them as prescribed by the regulations issued, and from time to time amended, pursuant to section 11(c) of the Act and found in 29 CFR 516.
Further, the Court finding as agreed to by the defendant, but without admitting liability therefor, that employees are due compensation in the amount of $60,000 as shown on attached Exhibit “A” which is incorporated in and made a part hereof, it is
ORDERED, ADJUDGED and DECREED that the defendant is restrained from withholding payment of said compensation.
The defendant represents that she has been in compliance with the Act since October, 1983. In resolving the amount of back wages in this judgment, the plaintiff has relied on this representation and, accordingly, the back wage provision of this judgment shall have no effect upon any back wages which may have accrued since that date.
Defendant shall not, under any circumstances, accept and keep any amount returned to her by a person owed compensation under this judgment. Any such amount shall be immediately paid to the plaintiff for deposit with the Treasurer of the United States.
The back-wage provisions of this judgment shall be deemed satisfied when the defendant delivers to the plaintiff the sum of $64,230 which includes the employer’s and employees’ shares of social security, pursuant to the following installment plan: $4,587.86 not later than June 1, 1986, and installments in the amount of $4,587.86 every six months thereafter until the back-wage provisions of this judgment are satisfied.
The plaintiff shall distribute the checks, or the proceeds thereof, to the persons listed in Exhibit “A” attached hereto, or to their estates if that be necessary, and any money not so paid within a period of three years from the date of receipt thereof, because of inability to locate the proper persons or because of their refusal to accept it, shall be deposited with the Clerk of this Court, who shall forthwith deposit such money with the Treasurer of the United States, pursuant to 28 U.S.C. § 2041.
It is further ORDERED, ADJUDGED and DECREED and each party hereby agrees to bear its own fees and other expenses incurred by such party in connection with any stage of this proceeding.
EXHIBIT A
Velma Adams $ 313.54
Madeline Adzima 635.67
Margaret Aher 42.95
Alice Allen 21.48
Frances Anderson 21.48
Marilyn Anderson 678.62
Brenda Ash 120.26
Marilyn Baldwin 25.77
Janet Barker 21.48
*1558Barbara Barbour $ 485.34
Pat Barbour 317.84
Marilyn Barron 283.47
Linda Beaudry 43.81
Rita Belden 206.16
Laurie Bessette 127.78
Patty Berezny 34.36
Caroline Biraudi 21.48
Delores Bishop 436.38
Vicki Bishop 148.18
Martha Blumfield 38.66
Florence Booth 608.18
Kathleen Borneman 25.77
Pat Borneman 1,064.53
Marie S. Boyle 283.47
Beatrice Bowen 427.36
Caroline Bowen 1,364.97
Jeanette Bowen 127.56
Cynthia Brock 21.48
Ethel Brown 34.36
Pat Brown 373.67
Stephanie Brown 285.62
Rosemary Bruce 76.88
Doris Buckman 38.66
Midge Bueddeman 667.45
Shannon Buehler 5.48
Sandra Bugbee 252.26
Evette Buinicky 42.95
Alice Bull 21.48
Norma Burke 128.85
Joy Burrows 63.57
Eunice Cahill 552.78
Debbie Cammarata 44.84
Doris Carpenter 268.01
Marjorie Carpenter 322.13
Vera Carpenter 172.80
Florence Carver 22.12
Patricia Casey 112.67
Amanda Chase 21.48
Jean Chase 83.75
Alice Cheney 17.18
Loreen Clark 21.48
Anne Cole 52.54
Elaine Cole 35.60
Shirley Collins 244.82
Katherine Combs 17.18
Gayle Cook 12.88
Ermilia Copley 317.84
Dawn Cornell 47.25
Maude Corse 21.48
Pat Cote 21.48
Shirley Cottrell 25.77
Bernadette Cowdrey 1,779.02
Sylvia Crandall 25.77
Shirley Curtis 21.48
Mabel Davis 146.03
Rogene Davis 47.25
Teresa Davis 1,279.93
Teena Davis 188.98
Martha DeLorenzo 10.95
Alice Derosia 21.48
Kathleen Dickson 21.48
Charlotte Dole $ 17.18
Karen Dominque 193.28
Diane Deperah 52.54
Marie Driscoll 34.36
Millie Dufresne 625.79
Barbara Duncan 133.15
Alice Dutcher 563.51
Jan Easterly 128.85
Kathy Edgar 506.82
Cindy Faughnan 21.48
Pat Ferraro 64.43
C.C. Fifield 68.72
Lynn Fitzgerald 133.15
Cindy Fitzgibbons 386.56
Sandra Flint 18.90
Carol Fortune 42.95
Margorie Foster 85.90
Jenny Fraczek 1,412.65
Marjorie Fry 14.60
Tuulia Fuller 21.48
Joan Gardner 77.31
Marion Garneau 167.51
Alma Ghilardi 55.84
Ann Gifford 4.30
Marilyn Gilbert 3.87
Marie Giles 17.18
Phyllis Gillotti 48.80
Edith Gintoff 619.78
Jeanann Glassford 21.48
Florence Gottier 96.64
Janine Grange 55.84
Marilyn Gray 77.31
Meri Beth Green 42.95
Karen Griggs 52.54
Jangie Gunzinger 214.75
Florence Halloren 17.18
Lori Hampton 150.33
Ida Heller 279.18
Ella Hilder 21.47
Loreen Hitchcock 176.10
Helen Hoffman 21.47
Susan Holling 17.18
Linda Hooker 52.54
Bertha Horton 85.90
Barbara Hume 107.38
Lera Hunt 600.45
Gretchen Hurst 30.07
Brenda Johnson 104.05
Kristina Johnson 66.57
Mary Johnson 81.61
Paula Jones 214.75
Marjorie Jones 48.10
Helen Jordon 296.36
Sylvia Kallen 30.07
Beverly Kennett 1,023.95
Katheryn Kasek 232.93
Rene Kheinman 129.71
Pam Kilborne 42.95
Nancy Kingsburg 12.89
Jean La Bombard 128.85
*1559Catherine LaBounty $ 21.47
Phyllis Laitineau 103.08
Janet Langdon 46.82
Bredda Langevin 124.56
Carol Lynn Little 54.76
Becky Langley 462.72
Beatrice Lannon 21.48
Bernice LaPorte 17.18
Evelyn Larson 85.90
Yvonne Lawrence 330.72
Jean Leonard 12.89
Wanda Leonardkrantz 154.62
Ann Lewis 21.48
Pam Lindberg 1,044.99
Nadia Loubon 3,822.57
Teresa Louis 103.08
Margaret Lucius 5.48
Elizabeth Maclver 27.92
Nancy Macey 21.90
Jean Maly 829.38
Marilyn Marlar 416.62
Brenda Jean Matthews 107.38
Beverly Maynard 677.33
Susan McCart 21.48
Judith McCullough 15.03
Lillian McCullough 874.48
Jean McCurdy 304.95
Veronica McFall 223.34
Edith McNair 42.95
Carolyn Milo 149.47
Claire Minard 425.22
Johann Mitchell 213.04
Gail Moffatt 343.62
Marjorie Monica 57.43
Estelle Monroe 528.30
Patricia Moore 312.68
Arveen Nash 869.75
Brenda Nelson 42.95
Barbara Nickerson 163.22
Martha O’Clair 66.14
Karen Orchitt 154.62
Marilyn Marjar 565.23
Lorraine Martine 143.88
Elizabeth Quellette 192.13
Susan Owens 122.41
Catherine Palmeater 85.90
Pauline Parker 21.48
Roberta Parker 292.07
Kay Orton 77.32
Bernadette Osmer 382.26
Anna Ostrowskin 1,142.49
Leonarda Ostrowski 223.34
Elsie Patella 107.38
Suzanne Pauquette 34.36
Dorina Pellegier 212.61
Edie Perkins 34.36
Dell Peterson 57.98
Cathey Pettinato 42.95
Barbara Phelps 124.56
Kathleen Pitman 25.77
Victoria Pomeroy 47.25
Mary Potter 317.84
Edith Priest $ 472.46
Gayle Pringle 21.48
Mary Jane Protus 131.00
Elsie Quiltmeyer 633.52
Evelyn Rabideau 146.03
Ann Rainville 219.05
Brenda Raleigh 42.95
Jane Raupack 524.00
Ellen Reyome 21.48
Rosalie Rhoades 150.33
Bea Rhodes 25.77
Nancy Richmond 66.57
Dorothy Riford 85.90
Catherine Rinn 377.97
Margaret Riter 919.15
Kathie Roby 258.20
Kathy Roehrs 21.48
Mary Roesing 405.45
Anna Rogers 343.61
Alice Roucoulet 579.83
Bernice Russ 42.95
Helen Ross 21.48
Patty Sager 128.85
Lorraine St. Aubin 105.23
Jeanne Saben 408.03
Julie Sablock 58.72
Judy Schnaderbeck 112.67
Tawna Seaver 313.54
Eileen Seymour 21.48
Carlene Shattlock 42.95
Susan Sheehan 182.54
Connie Sieman 1,356.09
Marie Smiley 59.49
Barbara Smith 133.15
Eleanor Smith 42.95
Deborah Snelling 5.48
Jenny Sousa 64.43
Alicia Spiak 255.13
Betty Squire 171.80
Lynne Stankjus 295.93
Helen Steele 103.08
Nada Steele 489.64
Janet Stewart 21.48
Beverly Stocker 64.43
Frances Summer 180.39
Betty Tatro 19.76
Andrea Taylor 180.39
Dorothy Taylor 8.59
Jocelyn Thomas 180.39
Barbara Trottier 446.69
Judith Tucker 64.43
Pat Tufts 1,340.92
Juanita Turco 42.95
Jeanette Twandowski 10.74
Karen Tyler 25.77
Trini Valdes 51.54
Eleanor Walker 1,823.69
Mildred Ward 21.48
Marie Westrey 841.83
Velma Wheeler 98.79
*1560Debra Wilson $ 10.95
Ruth Wood 81.61
Janet Woodbridge 38.66
Kathy Woods 75.16
Sandra Wright 677.33
Marion Young 283.47
TOTAL $60,000.00